Citation Nr: 0717970	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary bypass surgery 
as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 through 
August 1977.  It also appears that he had approximately three 
years and three months of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that this issue has been previously remanded 
for further development by the United States Court of Appeals 
for Veterans Claims by a Joint Motion to Vacate and Remand 
dated March 2007.

In June 2006, the Board entered a decision which denied 
service connection for coronary bypass surgery (i.e. coronary 
artery disease) as secondary to diabetes mellitus.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Secretary of VA, 
by and through the Office of the General Counsel, and the 
appellant, through his representative filed a Joint Motion to 
Vacate and Remand.  By an Order, dated in April 2007, the 
Court granted the motion, and the case was thereafter 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2002, the veteran filed his claim for diabetes 
mellitus and coronary artery disease.  An August 2002 rating 
decision granted service connection for diabetes mellitus and 
deferred a decision as to the coronary artery disease for 
additional development.  A November 2002 rating decision 
denied service connection for the coronary artery disease, 
citing failure to show that the coronary artery disease was 
related to the service-connected diabetes mellitus.

A hospital discharge report from Lancaster General Hospital, 
dated February 2000, describes the veteran's emergency 
coronary artery bypass surgery.  There is no indication on 
this report that the veteran's diagnosis of coronary artery 
disease was related to his diabetes mellitus.  The veteran 
was afforded a VA examination in October 2002, in which the 
examiner stated that he doubted the veteran's coronary artery 
disease was secondary to his diabetes.  However, the examiner 
opined that if the veteran's diabetes was not kept under 
control, if would certainly contribute to the progression of 
his coronary artery disease in the future.  Therefore, while 
the examiner ruled out that diabetes mellitus caused the 
veteran's coronary artery disease, he left open the 
possibility that it may aggravate his heart condition. 

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  Therefore, another examination should be 
obtained to resolve these issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish service 
connection based on aggravation of a 
nonservice-connected disability due to a 
service-connected disability.  The notice 
should also include the type of evidence 
necessary to assign a disability rating 
and an effective date in the event that 
service connection is granted.  
Additionally, the notice should include 
notice of what evidence, if any, the 
veteran is expected to obtain and submit, 
what evidence will be retrieved by the 
VA, and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159.

2.	The veteran should be afforded a VA 
examination by an appropriate specialist, 
such as a cardiologist or an 
endocrinologist.  The claims file should 
be provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should provide an opinion on the 
following:
    
a)	Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
disability resulting from the 
veteran's coronary artery disease 
has been aggravated by the veteran's 
service-connected diabetes mellitus.  

b)	Whether the veteran's service-
connected diabetes mellitus caused 
any additional disability resulting 
from the aggravation of the 
veteran's non-service connected 
heart disorder.  If so, the examiner 
must determine what degree of 
impairment is attributable to the 
aggravation of the coronary artery 
disease caused by the service-
connected diabetes mellitus.

A complete rationale for all opinions 
expressed must be provided.

3.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



